       Case 1:18-cv-01143-JCH-JHR Document 121 Filed 03/25/21 Page 1 of 7




                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

TISHA BRICK, and
A.B.,

        Plaintiffs,

v.                                                                          No. 1:18-cv-01143-JCH-JHR

ESTANCIA MUNICPAL SCHOOL DISTRICT, et al.,

        Defendants.

                        MEMORANDUM OPINION AND ORDER

        THIS MATTER comes before the Court on the Proposed Findings and Recommended

Disposition (“PFRD”) of Magistrate Judge Jerry H. Ritter [Doc. 118], entered at the undersigned’s

request pursuant to 28 U.S.C. § 636(b). [see Doc. 22]. In the PFRD, Magistrate Judge Ritter

recommends that the Court:

        1) deny Defendants Stephanie Reynolds and Mico Malinzak-Fernandez’ Motion to

        Dismiss for Insufficiency of Service of Process and for Failure to State a Claim [Doc. 87]

        as moot;

        2) deny Defendant Ray Sharbutt’s Motion to Dismiss Pursuant to Rule 12(B)(6) of the

        Federal Rules of Civil Procedure [Doc. 92] as moot;

        3) grant Defendants Joel Shirley, Mindy Lingnau, and Karen Pai’s Motion for Summary

        Judgment Dismissing Plaintiff’s 504 and ADA Retaliation Claims and for Qualified

        Immunity [Doc. 93]; and

        4) grant Walsh Defendants’ Motion for Summary Judgment [Doc. 99].1




1
 Defendants Evelyn Howard-Hand and Lorie Gerkey are collectively referred to as Walsh Defendants. [see Doc. 99,
p. 1; Doc. 108, p. 2].

                                                      1
         Case 1:18-cv-01143-JCH-JHR Document 121 Filed 03/25/21 Page 2 of 7




         Plaintiff Tisha Brick, her son A.B.2, and Defendants Shirley, Lingnau, and Pai timely

objected. [See generally Doc. 119, 120]. Having considered these objections, the Court hereby

grants Shirley, Lingnau, and Pai’s objections in part, overrules Brick and A.B.’s objections, adopts

the PFRD with a modification, and clarifies that no IDEA retaliation claims against Defendants

Lingnau, Pai and Shirley remain.

    I.       BACKGROUND

         In his PFRD, Magistrate Judge Ritter recommends the Court 1) deny Malinzak-Fernandez,

Reynolds, and Sharbutt’s dispositive motions as moot because Plaintiffs’ claims against them were

among those dismissed with prejudice by the Court’s earlier Order, 2) grant summary judgment

on Plaintiffs’ claims of retaliation under Section 504 and the ADA against Shirley, Lingnau, Pai

based on qualified immunity, and 3) grant summary judgment on Plaintiffs’ claims of retaliation

under Section 504 and the ADA against Walsh Defendants based on qualified immunity. [Doc.

118].

         Brick and A.B. filed their objections on October 29, 2020, raise many issues, including

four specific objections to the PFRD. [Doc. 119]. Defendants Shirley, Lingnau, and Pai filed their

objections on October 30, 2020, agreeing with Magistrate Judge Ritter’s recommendation, but

objecting to his statement that Plaintiffs’ claims for “retaliation under the IDEA against Defendants

Lingnau, Pai and Shirley” remain. [Doc. 120, pp. 3-5; see Doc. 118, p. 3]. No other objections

have been filed and the time to do so has passed. 28 U.S.C. § 636(b)(1)(C); [Doc. 118, p. 17].




2
  The claims brought on behalf of Brick’s son, A.B., were dismissed because Brick cannot assert claims on behalf of
another party. [Doc. 53, p. 3]. Because 1) A.B.’s objections are identical to Brick’s [See Doc. 119, p. 1], 2) none of
the Defendants challenge A.B.’s standing to file his objections, and 3) the fact of this case involves A.B. and his
school, the Court will address A.B.’s objections on their merits.

                                                          2
      Case 1:18-cv-01143-JCH-JHR Document 121 Filed 03/25/21 Page 3 of 7




   II.       STANDARD OF REVIEW

          District Judges may refer dispositive motions to Magistrate Judges for proposed findings

and a recommended disposition pursuant to 28 U.S.C. § 636 and Rule 72 of the Federal Rules of

Civil Procedure. See 28 U.S.C. § 636(b)(1)(B); Fed. R. Civ. P. 72(b)(1). “Within 14 days after

being served with a copy of the [magistrate judge’s] recommended disposition, a party may serve

and file specific written objections to the proposed findings and recommendations.” 28 U.S.C. §

636(b)(1)(C); Fed. R. Civ. P. 72(b)(2). To preserve an issue for review, a party’s objections must

be “both timely and specific.” United States. v. One Parcel of Real Prop., 73 F.3d 1057, 1060

(10th Cir. 1996). In reviewing such objections, the district judge must “make a de novo

determinations of those portions of the [PFRD] … to which objection is made.” 28 U.S.C. §

636(b)(1)(C); see also Fed. R. Civ. P. 72(b)(3). While the district judge must conduct a de novo

review of the record, no specific findings are required, and the Court may place whatever reliance

it chooses on the magistrate judge’s recommendation. See Garcia v. City of Albuquerque, 232 F.3d

760 (10th Cir. 2000); United States v. Raddatz, 447 U.S. 667, 676 (1980). “Issues raised for the

first time in objections to the magistrate judge’s recommendation are deemed waived.” Marshall

v. Chater, 75 F.3d 1421, 1426 (10th Cir. 1996) (“[A]llowing parties to litigate fully their case

before the magistrate and, if unsuccessful, to change their strategy and present a different theory

to the district court would frustrate the purpose of the Magistrates Act.”) (quoted authority

omitted).

   III.      SHIRLEY, LINGNAU, AND PAI’S OBJECTIONS

          Defendants Shirley, Lingnau, and Pai agree with Magistrate Judge Ritter’s disposition, but

object to Magistrate Judge Ritter’s statement that Plaintiffs’ claims for “retaliation under the IDEA

against Defendants Lingnau, Pai and Shirley” remain. [Doc. 120, pp. 3-5; see Doc. 118, p. 3]. This



                                                  3
       Case 1:18-cv-01143-JCH-JHR Document 121 Filed 03/25/21 Page 4 of 7




is a specific objection and the Court reviews this portion of the PFRD de novo. 28 U.S.C. §

636(b)(1)(C).

          Defendants Shirley, Lingnau, and Pai argue that there are no IDEA retaliation claims

against them because the Court dismissed those counts after Plaintiffs failed to state IDEA

retaliation claims against individual Defendants Shirley, Lingnau, and Pai. [Doc. 120, p. 4; see

Doc. 53, pp. 6-7]. The Court agrees with this objection, clarifies that no IDEA retaliation claims

against Defendants Lingnau, Pai and Shirley remain, and modifies Magistrate Judge Ritter’s PFRD

to the extent it finds to the contrary.

          Defendants Shirley, Lingnau, and Pai further ask the Court to state that qualified immunity

bars any theoretical IDEA retaliation claims against them. [Doc. 120, p. 2]. The question of

theoretical claims was not raised before nor considered by Magistrate Judge Ritter. Issues raised

for the first time in the objections to a PFRD, rather than before the magistrate judge, are deemed

waived. Marshall, 75 F.3d at 1426. Nor does the Court issue advisory opinions. U.S. Const., art.

III, § 2 (Federal court jurisdiction limited to “cases or controversies”). Therefore, whether

qualified immunity bars Plaintiffs’ IDEA retaliation claims against these Defendants is neither

considered nor decided here.

    IV.      BRICK AND A.B.’S OBJECTIONS

          Brick and A.B. filed their response in full opposition to Magistrate Judge Ritter’s PFRD.

[Doc. 119, p. 1]. Brick and A.B. raise many issues with the PFRD3 and make four specific

objections. [See generally Doc. 119].


3
  Brick and A.B. raise numerous other issues in their objections but none are specific to the factual and legal issues
actually in dispute. The Court only reviews specific and timely objections, all other objections are waived. See 28
U.S.C. § 636(b)(1)(C). But see e.g., Pablo v. Social Security Admin., No. CIV 11-0132 JB/ACT, 2013 WL 1010401,
at *4 (D.N.M. Feb 27, 2013) (unpublished) (Reviewing other objections to determine if the PFRD was clearly
erroneous, arbitrary, obviously contrary to law, or an abuse of discretion.). Here, the PFRD is not clearly erroneous,
arbitrary, obviously contrary to law, or an abuse of discretion. Therefore, to the extent other objections were raised,
the Court overrules them.

                                                          4
       Case 1:18-cv-01143-JCH-JHR Document 121 Filed 03/25/21 Page 5 of 7




         First, Brick and A.B. argue that they should have been allowed discovery and one or more

hearings regarding these motions for summary judgment. [Doc. 119, pp. 2-3]. Brick and A.B.

raised the issue of evidentiary hearing only in their response to Reynolds and Malinzak-Fernandez’

motion. [Doc. 90, p. 4]. This is a specific objection and the Court reviews this portion of the PFRD

de novo. 28 U.S.C. § 636(b)(1)(C). Magistrate Judge Ritter recommends denying Reynolds and

Malinzak-Fernandez’ motion as moot and explicitly states that the arguments made by Reynolds

and Malinzak-Fernandez are not addressed. [See Doc. 118, p. 5, n. 1]. Because Magistrate Judge

Ritter recommends dismissal on mootness and does not address other grounds presented in the

briefing, upon de novo review, the Court does not find that an evidentiary hearing was necessary.

Therefore, this objection is overruled.4

         Second, Brick and A.B. argue that Magistrate Judge Ritter should not have stated that they

incorrectly identified parties Malinzak-Fernandez and Sharbutt because it shows Magistrate Judge

Ritter’s bias. [Doc. 119, pp. 4-5]. This is a specific objection and the Court reviews this portion of

the PFRD de novo. 28 U.S.C. § 636(b)(1)(C). Here, Brick and A.B. did not cite to any legal

authority that indicate a magistrate judge exhibits bias by clarifying incorrectly identified parties.

Furthermore, Magistrate Judge Ritter’s clarifying remarks serve the purpose of reconciling the

complaint and the parties adjudicated in the PFRD. Without these clarifying remarks, the record



4
  Brick and A.B. did not request discovery or hearings in any other responses. [See generally Docs. 96, 97, 105]. A
party who cannot respond to a summary judgment motion without additional facts has an obligation to raise the issue
by specifying the reasons for inability to respond, Fed. R. Civ. P. 56(d), describing the additional facts needed, what
the party has done to obtain them, and what the party proposes to do to obtain them if allowed additional time. Price
v. W. Resources, Inc., 232 F.3d 779, 784 (10th Cir. 2000). Moreover, as stated above, issues raised for the first time
in objections, rather than before the magistrate judge, are deemed waived. Marshall, 75 F.3d at 1426. Here, Brick and
A.B. did not request discovery as required by Rule 56(d), or hearings as permitted by Local Rule 7.6(a). D.N.M.LR-
Civ. 7.6(a) (Permitting a party to request a hearing but stating that unless otherwise ordered all motions will be decided
on the briefs without a hearing.). Even though a pro se litigant’s pleadings are to be construed liberally, the Court
cannot act as an advocate. Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir. 1991). Because Brick and A.B. did not
request discovery or hearings in their responses or make any attempt to follow the relevant rules to request them, the
Court alternatively overrules the objection as procedurally waived.


                                                            5
      Case 1:18-cv-01143-JCH-JHR Document 121 Filed 03/25/21 Page 6 of 7




does not clearly state that Mico Malinzak-Fernandez and Ray Sharbutt are the same parties as

Mico Malinzak and Ray Sharbatt alleged in the complaint. Even construing Brick and A.B.’s

objection liberally, the Court does not find this objection persuasive and overrules it after de novo

review.

          Third, Brick and A.B. argue that Magistrate Judge Ritter should not have noted their pro

se status in the PFRD because it shows Magistrate Judge Ritter’s bias. [Doc. 119, p. 4]. This is a

specific objection and the Court reviews this portion of the PFRD de novo. 28 U.S.C. §

636(b)(1)(C). Brick and A.B. cite no authority supporting their objection, which is alone enough

to overrule it. See D.N.M.LR-Civ. 7.3(a) (“A motion, response or reply must cite authority in

support of the legal positions advanced.”). However, even on the merits, the Court finds no bias.

Brick’s pro se status is a part of the reason that the Court dismissed A.B. from this lawsuit. [See

generally Doc. 53]. The Court finds it reasonable for Magistrate Judge Ritter to give some context

as to why A.B. was dismissed as a party. Moreover, noting a party’s pro se status affords the

protection of liberal construction not afforded to represented parties. Therefore, even construing

Brick and A.B.’s objection liberally, the Court is unpersuaded, and the objection is overruled.

          Finally, Brick and A.B. argue that Magistrate Judge Ritter showed bias by making a

“unsubstantiated claim that ‘Tisha Brick chose to keep A.B. out of school.’” [Doc. 119, p. 16].

However, even though Brick and A.B. indicate that they are quoting the PFRD, the Court examined

the PFRD and the quoted phrase does not appear. The only similar language in the PFRD states

that “Brick pulled A.B. from school beginning November 15, 2017.” [See Doc. 118, p. 6].

Magistrate Judge Ritter based this fact on Plaintiffs’ own complaint, specifically: “Tisha Brick

could not attend the meeting and pulled A[.] B[.] from school for his safety around November 15,




                                                 6
        Case 1:18-cv-01143-JCH-JHR Document 121 Filed 03/25/21 Page 7 of 7




2017.” [See Doc. 1, p. 8]. Thus, even construing Brick and A.B.’s objection liberally, it is

overruled.

   V.        CONCLUSION

        For the above reasons, the Court hereby:

   1) sustains Lingnau, Pai, and Shirley’s objections in part [Doc. 120];

   2) clarifies that no IDEA retaliation claims against Lingnau, Pai and Shirley remain;

   3) overrules Brick and A.B’s objections [Doc. 119]; and

   4) adopts Magistrate Judge Ritter’s PFRD [Doc. 118], to the extent it is consistent with this

        Memorandum Opinion and Order.

        SO ORDERED.




                                                   _______________________________________
                                                   SENIOR UNITED STATES DISTRICT JUDGE




                                                   7
